United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Castle, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-216
Issued: May 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from a November 22, 2006 decision
of the Office of Workers’ Compensation Programs, adjudicating his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than a 16 percent impairment of his left upper
extremity for which he received a schedule award.
FACTUAL HISTORY
On February 19, 1997 appellant, then a 39-year-old letter carrier, filed an occupational
disease claim for injuries to his left shoulder and arm due to carrying a heavy mail satchel. The
Office accepted his claim for left shoulder tendinitis. On July 17, 1997 appellant underwent
arthroscopic surgery. On October 26, 2004 he filed a claim for a schedule award.

In a June 29, 2004 report, Dr. David Weiss, an orthopedic surgeon, found that appellant
had a combined 24 percent impairment of his left upper extremity under the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A.,
Guides).1 This included 10 percent for a left shoulder resection arthroplasty, based on Table 1627 at page 506, 9 percent and 4 percent, respectively, for motor deficits of the left deltoid
muscle2 and supraspinatus muscle3 (25 percent for a Grade 4 motor deficit multiplied by 35
percent for the axillary nerve equals 8.75 percent, rounded to 9 percent; 25 percent impairment
for a Grade 4 motor deficit multiplied by 16 percent for the suprascapular nerve equals 4
percent), based on Table 16-11 at page 484 and Table 16-15 at page 492, and 3 percent for pain,
based on Table 18-1 at page 574. Dr. Weiss stated:
“[Appellant] is noted to complain of intermittent left shoulder pain and stiffness
which waxes and wanes.… He notes changes in weather will exacerbate his
shoulder … symptoms.
“[Appellant] notes difficulty with overhead reaching and overhead lifting. He
notes difficulty with grasping objects. [Appellant] notes difficulty with pushing
and pulling.
“[Appellant] states his pain level on a scale of 0 to 10 is 5-6/10 involving the left
shoulder….”
***
“Examination of the left shoulder reveals well[-]healed portal arthroscopy scars
noted. There is focal acromioclavicular point tenderness noted. Range of motion
reveals forward elevation (flexion) of 160/180 degrees, abduction of 170/180
degrees, cross over adduction of 75/75 degrees, external rotation of 90/90 degrees.
Posterior reach (internal rotation) is to T6. Circumduction is positive for
crepitance within the acromioclavicular joint. Hawkin’s impingement sign is
positive. O’Brien’s test is negative. Drop test is negative.
“Motor strength testing of the upper extremities reveals the supraspinatus
[muscle] is graded at 4+/5 on the left, the deltoid is graded at 4/5 on the left, and
the biceps and triceps are graded 5/5 on the left.
“Upper arm circumferential measurements reveal 32.5 cm [centimeters] on the
right versus 31 cm on the left.”
On June 13, 2005 Dr. Arnold T. Berman, a district medical director, found that appellant
had a 12 percent impairment of his left upper extremity, based on the findings in the report of
1

A.M.A., Guides (5th ed. 2001).

2

The deltoid muscle is innervated by the axillary nerve. A.M.A., Guides 485 and 487, Table 16-12a and
Figure 16-47.
3

The supraspinatus muscle is innervated by the suprascapular nerve. A.M.A., Guides 485, Table 16-12a.

2

Dr. Weiss. This included 10 percent for left shoulder arthroplasty and resection, based on Table
16-27 at page 506 of the A.M.A., Guides, and 2 percent for pain, based on Figure 18-1 at page
574.4 Based on section 16.8a at page 508 of the A.M.A., Guides, appellant was not entitled to
additional impairment due to weakness.
On February 28, 2006 the Office granted appellant a schedule award from June 29, 2004
to March 18, 2005, or 37.44 weeks, for a 12 percent impairment of his left upper extremity.5
On March 8, 2006 appellant requested a hearing that was held on June 12, 2006. By
decision dated July 25, 2006, an Office hearing representative remanded the case for further
development of the medical evidence. He directed the Office to refer appellant for a second
opinion medical examination regarding his left upper extremity impairment.
In a September 15, 2000 report, Dr. Kevin F. Hanley, a Board-certified orthopedic
surgeon and an Office referral physician, reviewed appellant’s medical history and provided
findings on physical examination. He stated:
“Physical examination at this time shows a healthy, pleasant cooperative
gentleman in no acute distress. Examination of the left shoulder shows
measurements recorded with the goniometer. Abduction is 145 [degrees],
forward flexion is 150, extension is 60, adduction is 50, internal rotation is 60 and
external rotation is 100. [Appellant] has tenderness over the distal clavicle and
there is indeed a gap suggesting a prior distal clavicle resection. External rotation
strength is 5/5. Internal rotation strength is 5/5. Abduction strength is 5/5.”
***
“[Appellant’s] rating is the following using the A.M.A., Guides, 5th [e]dition:
Table 16-27, page 506 is the arthroplasty table. It shows that a distal clavicle
resection is a 10 percent impairment of the upper extremity. Range of motion is
rated using [F]igure 16-40 on page 476 where he gets two percent impairment for
flexion of 150 degrees and zero percent impairment for extension of zero, Figure
16-43 on page 477 where he gets two percent impairment for loss of abduction.
No impairment for loss of adduction. Finally, Figure 16-46 on page 479 gives a
two percent impairment for internal rotation loss and no impairment for external
rotation loss. Utilizing the Combined Values [Chart], this combines to 16 percent
impairment of the left upper extremity on the basis of this examination. No
additional impairment is offered as a consequence of pain as I do not believe that
his pain constitutes an increased burden that is not appropriately rated already.”
In an October 5, 2006 memorandum, Dr. Berman concurred with Dr. Hanley’s
impairment rating.
4

Dr. Berman noted that appellant had minor complaints of pain.

5

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of an upper extremity. 5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by 12 percent equals 37.44 weeks of
compensation.

3

By decision dated November 22, 2006, the Office granted appellant a schedule award for
an additional four percent impairment from March 19 to June 14, 2005, or 12.48 weeks.6
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act7 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.8
ANALYSIS
As to appellant’s distal clavicle resection arthroplasty of his left shoulder, Table 16-27 at
page 506 of the A.M.A., Guides provides 10 percent impairment of the upper extremity. In this
impairment evaluation method, all of the medical examiners agree.
Dr. Hanley also found that appellant had impairment due to decreased range of motion of
his left shoulder. This included two percent for 150 degrees of flexion, based on Figure 16-40 on
page 476 of the A.M.A., Guides, two percent for 145 degrees of abduction, based on Figure 1643 at page 477, and two percent for 60 degrees of internal rotation, based on Figure 16-46 at
page 479. There was no impairment due to extension, adduction or external rotation.
Regarding impairment due to pain, Dr. Weiss and Dr. Berman did not adequately support
their rating estimates. They listed a three percent and two percent pain-related impairment,
respectively, based on Chapter 18 of the A.M.A., Guides. The A.M.A., Guides warns that
examiners should not use Chapter 18 to rate pain-related impairment for any condition that can
be adequately rated on the basis of the body and organ impairment rating systems given in other
chapters.9 Moreover, as the A.M.A., Guides explains: “The impairment ratings in the body
organ system chapters make allowance for expected accompanying pain.”10 Dr. Weiss and
Dr. Berman did not adequately explain why appellant’s condition could not be rated in other
chapters of the A.M.A., Guides or how his condition falls within one of the several situations
identified under Chapter 18.3a.11 Dr. Hanley found that appellant had no additional impairment

6

Subsequent to the November 22, 2006 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).
9

A.M.A., Guides 571.

10

Id. at 20.

11

Id. at 570-71.

4

due to pain because it did not constitute an increased burden that was not appropriately rated by
other evaluation methods.
Dr. Weiss found additional impairment due to motor deficit. He noted that appellant had
difficulty with overhead reaching and lifting, grasping objects and pushing and pulling.
Dr. Weiss calculated nine percent and four percent impairment, respectively, for a Grade 4 motor
deficit of the left deltoid muscle and supraspinatus muscle based on Table 16-11 at page 484 and
Table 16-15 at page 492.12 In his report, Dr. Hanley did not address the issue of whether
appellant had any impairment due to motor deficit. The Board finds that this case requires
further medical development on the issue of the extent of impairment to appellant’s left upper
extremity.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 22, 2006 be set aside. The case is remanded for
further development consistent with this decision of the Board.
Issued: May 1, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

Dr. Berman opined that, based on section 16.8a at page 508, appellant was not entitled to additional impairment
due to motor deficit. Section 16.8a states that loss of strength should not be rated separately if other evaluation
methods adequately consider this impairing factor. However, section 16.8 pertains to “Strength Evaluation” which
is a different type of impairment evaluation than motor deficit evaluation which is addressed in section 16.5,
“Impairment of the Upper Extremities Due to Peripheral Nerve Disorders.” Section 16.8 states at page 508: “Motor
weakness associated with disorders of the peripheral nerve system and various degenerative neuromuscular
conditions are evaluated according to guidelines described in [s]ection 16.5….” Furthermore, pursuant to Table
17-2 at page 526 motor deficit caused by peripheral nerve injury may not be combined with muscle atrophy or
muscle strength ratings, but can be combined with diagnosis based and range of motion ratings.

5

